DETAILED ACTION
Claims 1, 3-18 and 22-23 were rejected in Office Action mailed on 05/23/2022.
Applicant filed a response, amended claims 1, 3-6, 10-16 and canceled claim 22 on 09/08/2022.
Claims 1, 3-21 and 23 are pending, and claims 19-21 are withdrawn.
Claims 1, 3-18 and 23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 10-14 are objected to because of the following informalities:  
Claim 1, line 16, it is suggested to amend “platinum re-dispersion” to “the platinum re-dispersion”.
Claim 1, line 17, it is suggested to amend “measurements” to “measurements of the platinum dispersion”.
Each line 1 of claims 10-14 recites a phrase “the oxychlorination conditions”. It is suggested to amend the phrase to “the one or more oxychlorination conditions. 

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 3 recites a phrase “steps (a)-(d)” which lacks antecedent basis. The examiner interprets the phrase refers to “steps (a)-(b)”. Interpretation is speculative. Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al, US 3937660 (Yates) in view of Ebner et al., Deactivation and durability of the catalyst for HotspotTM natural gas processing, OSTI, 2000 (Ebner).
Regarding claims 1, 4, 12 and 23, Yates discloses a regeneration of a sample of an iridium:platinum on alumina catalyst (i.e., hydrocarbon conversion catalyst or reforming catalyst; and also a multimetallic catalyst comprising platinum), wherein to prepare catalyst 3(B), fifty grams of catalyst 3(A) (i.e., 0.3% iridium, 0.3% platinum, by weight, on alumina catalyst) were charged to a furnace and heated in air at 760°C for 48 hours (Yates, Example 3 -column 11, lines 47-48 and column 12, lines 1-3); five grams of catalyst 3(B) (i.e., the catalyst 3(A) after heating from Example 3) were then charged to the adsorption apparatus, very much less carbon monoxide was found to be adsorbed, and the average metal particle size was found to be 300 Å (9 m2/gm) (Yates, column 12, lines 9-13), which reads upon the claimed limitation “providing an agglomerated reforming catalyst”.

Yates further discloses catalyst 3(A) is produced by: adding alumina to a solution containing both iridium and platinum salts, after removing the excess water, the catalyst is dried in air at 110°C for 16 hours then at 250°C for 3 hours (Yates, column 11, lines 45-61). Given that catalyst 3(A) is prepared by a series steps to obtain an effective catalyst, catalyst 3(A) reads upon an activated catalyst.
Alternatively, Yates further discloses this regeneration method is an improved technique for the regeneration or reactivation of supported iridium-containing hydrocarbon conversion catalysts that have been at least partially deactivated by the deposition of carbonaceous residue thereon. It therefore would have been obvious to a person of ordinary skill in the art to use iridium-containing hydrocarbon conversion catalysts (which necessarily would be activated for the catalysts to be used) that have been at least partially deactivated by the deposition of carbonaceous residue thereon in place of catalyst 3(A) for the regeneration experiment in Example 4 (Yates, column 13, Example 4).

Yates further discloses that 5 gram aliquot of catalyst 3(B), obtained from Example 3, was then charged to a Pyrex cell, treated by heating from room temperature to 500°C, in the presence of a flowing gas of composition 1% Cl2, 1% O2, 98% N2 and held at 500°C for 6 hours (Yates, Example 4 - column 13, lines 6-10), which reads upon (b) subjecting the agglomerated reforming catalyst to one or more oxychlorination conditions at least partially in a reactor configured to simulate a halogenation zone in a CCR reformer system, thereby to provide a re-dispersed reforming catalyst and (c) controlling the one or more oxychlorination conditions, wherein the one or more oxychlorination conditions is selected from the group consisting of time, temperature, catalyst chloride level and oxygen level.

Given Yates discloses the regeneration of the sample of an iridium-platinum on alumina catalyst in Examples 3 and 4 using small amount of samples, such as 5 gram aliquot of the catalyst 3(B) charged to the Pyrex cell, it is clear that the method in Examples 3 and 4 including the 5 gram aliquot of the catalyst 3(B) in the Pyrex cell, treated by heating from room temperature to 500°C, in the presence of a flowing gas of composition 1% Cl2, 1% O2, 98% N2 and held at 500°C for 6 hours, would necessarily be conducted in a small-scale reactor configured to simulate a halogenation zone in a continuous catalyst regeneration reformer system.

Yates further discloses examination by differential X-ray spectroscopy, by the method given in Example 3 (i.e., carbon monoxide adsorption), showed 5% the platinum in crystals larger than 50 Å (Yates, column 13, lines 10-13) which reads upon the claimed limitation “(d) measuring platinum dispersion on the re-dispersed reforming catalyst”.

The recitation in claim 1 “of evaluating platinum re-dispersion for an activated continuous catalyst regeneration (CCR) reformer system catalyst” in is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Yates disclose the method as presently claimed, it is clear that the method of Yates would be capable of performing the intended use, i.e. evaluating platinum re-dispersion for an activated continuous catalyst regeneration (CCR) reformer system catalyst, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Further regarding claim 1, it would have been obvious to one of ordinary skill in the art to predict platinum re-dispersion for a commercial scale process, including a CCR reformer system, responsive to the regeneration results from using 5 gm. catalyst in Yates (i.e., measurements from the small-scale reactor) and select a catalyst for use in a commercial scale process, including the CCR reformer system, responsive to the predicted platinum re-dispersion.

Further regarding claim 1, Yates does not explicitly disclose subjecting the catalyst to steam deactivation for providing an agglomerated reforming catalyst.
With respect to the difference, Ebner discloses study of factors that contribute to de-activation of catalyst (Ebner, page 2, Aims & Objectives). Ebner further discloses loss of surface area (i.e., formation of agglomerated catalyst) can be induced by high temperature and the presence of certain gas species (particularly steam) (i.e., steam deactivation) (Ebner, page 15, section BET method, lines 1-3).
Ebner specifically teaches that at the same temperature, lower surface area of catalyst can be achieved when steam is used (Ebner, page 16, Table 11, samples No. 2 and No. 12).
Ebner is analogous art as Ebner is drawn to study of deactivation of catalyst.
In light of the motivation of steam deactivation as taught by Ebner, it therefore would be obvious to a person of ordinary skill in the art to use steam deactivation, in the method of Yates, in order to achieve highly agglomerated reforming catalyst with lower surface area, and thereby arrive at the claimed invention.

Regarding claim 3, as applied to claim 1, Yates does not explicitly disclose treating the agglomerated reforming catalyst with a chloride source for increasing platinum dispersion and subsequently loading the agglomerated reforming catalyst into the reactor”.
With respect to the difference, Yates discloses the naphtha reforming activity of the catalyst is enhanced markedly by the addition of a halogen moiety, particularly a chlorine or fluorine moiety, to the catalyst (column 4, lines 43-50); and the contacting of the catalyst with the halogen-containing gas is generally continued for a time sufficient to incorporate from 0.1 to 4.0 wt.%, preferably from 0.5 to 2.0 wt.%, additional halogen onto the catalyst (column 7, lines 8-12).
Without showing of unexpected results, it therefore would be obvious to a person of ordinary skill in the art to split the process of Yates, by first treating the agglomerated reforming catalyst with a chloride source to achieve a certain desirable chloride level and subsequently loading the agglomerated reforming catalyst into the small-scale reactor for additional treatment in chlorine and oxygen, instead of treating the agglomerated reforming catalyst with a chloride source after loading the agglomerated reforming catalyst into the small-scale reactor. In general, the transposition of process steps, or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes. Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats. (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486.	

The recitation in claim 3 of “for increasing platinum dispersion” in is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Yates disclose the method as presently claimed, it is clear that the method of Yates would be capable of performing the intended use, i.e. for increasing platinum dispersion, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 5, Yates further discloses reactivation of supported iridium containing hydrocarbon conversion catalyst (i.e., to provide higher catalytic activity) (Yates, column 1, line 68 and column 2, line 1).

Regarding claim 6, Yates does not explicitly disclose “to provide a higher unit yield”. However, it would be obvious to a person of ordinary skill in the art that when a catalyst is reactivated (Yates, column 1, line 68 and column 2, line 1), a higher unit yield is also expected, and thereby arrive at the claimed invention.

Regarding claim 7, Yates further discloses a typical preparation procedure includes contacting 100 grams of gamma alumina (in the form of 1/16 inch extrudates) with a solution containing both iridium and platinum salts (Yates, column 11, lines 49-52).

Regarding claim 8, as applied to claim 7, Yates further discloses additional materials may be added to the iridium-containing catalyst composite to assist in the promotion of various types of hydrocarbon conversion reactors for which the catalyst might be employed, for example, the naphtha reforming activity of the catalyst is enhanced markedly by the addition of a halogen moiety, particularly a chlorine or fluorine moiety, to the catalyst (Yates, column 4, lines 43-50).

Regarding claim 9, as applied to claim 7, Yates further discloses additional materials may be added to the iridium-containing catalyst composite to assist in the promotion of various types of hydrocarbon conversion reactions for which the catalyst might be employed (i.e., one or more promoter) (Yates, column 4, lines 43-46).

Regarding claims 10-11, Yates teaches the naphtha reforming activity of the catalyst is enhanced markedly by the addition of a halogen moiety, particularly e.g., a chlorine moiety (i.e., chloride), to the catalyst (Yates, column 4, lines 43-50); and the contacting of the catalyst with the halogen-containing gas is generally continued for a time sufficient to incorporate from 0.1 to 4.0 wt.%, preferably from 0.5 to 2.0 wt.%, additional halogen onto the catalyst (Yates, column 7, lines 8-12). The range of 0.5 to 2.0 wt.% of chloride encompasses the ranges required in Applicants’ claims 10-11.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Regarding claim 13, Yates further teaches the molar ratio of oxygen to elemental halogen in the treating gas should be maintained below about 10:1 (Yates, column 7, lines 37-30), and the halogen comprises from about 0.005 to 5% by volume of the gaseous mixture. With appropriate mathematic conversion, Yates teaches an oxygen level of 0.05 to 50%, which encompasses the range of the oxygen level required in Applicants’ claim 13.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The recitation in claim 13 of “to improve the platinum dispersion on the redispersed reforming catalyst” in is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Yates disclose the method as presently claimed, it is clear that the method of Yates would be capable of performing the intended use, i.e. to improve the platinum dispersion on the redispersed reforming catalyst, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 14, Yates further teaches it (i.e., iridium:platinum catalyst) was then treated by heating from room temperature to 500°C, in the presence of a flowing gas of composition 1% Cl2, 1% O2, 98% N2 and held at 500°C for 6 hours (Yates, column 13, lines 6-9).
It would have been obvious to one of ordinary skill in the art to reduce the time of the oxycholorination condition, including that presently claimed, to improve process efficiency, and thereby arrive at the claimed limitation. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.

Regarding claim 15, as applied to claim 1, while Yates does not explicitly teaches evaluating two or more sets of oxychlorination conditions (i.e. the time, the temperature or the oxygen level ), further comprising selecting the set of oxychlorination conditions associated with the highest platinum dispersion for use on a continuous catalyst regeneration reformer system, however, depending on the end use of the continuous catalyst regeneration reformer system, it would have been obvious to one of ordinary skill in the art to evaluate the oxychlorination conditions in order to choose the oxychlorination condition to achieve the desirable process objective, including the highest platinum dispersion for use on a continuous catalyst regeneration reformer system, and thereby arrive at the claimed invention.

Regarding claim 16, as applied to claim 1, while Yates does not explicitly teach performing the method set forth above on two or more different agglomerated reforming catalysts and selecting the re-dispersed reforming catalyst exhibiting the highest platinum dispersion to be used in the CCR reformer system, however, depending on the end use of the continuous catalyst regeneration reformer system, it would have been obvious to one of ordinary skill in the art to evaluate the different agglomerated reforming catalyst in order to select the re-dispersed reforming catalyst exhibiting the highest platinum dispersion to achieve the desirable process objective, and thereby arrive at the claimed invention.

Regarding claim 17, as applied to claim 16, while Yates does not explicitly teach implementing the re-dispersed reforming catalyst exhibiting the highest platinum dispersion in the CCR reformer system, however, depending on the end use of the continuous catalyst regeneration reformer system, it would have been obvious to one of ordinary skill in the art to evaluate the different agglomerated reforming catalyst in order to select the re-dispersed reforming catalyst exhibiting the highest platinum dispersion and to implement the re-dispersed reforming catalyst exhibiting the highest dispersion to achieve the desirable process objective, and thereby arrive at the claimed invention.

Regarding claim 18, as applied to claim 16, Yates further discloses additional materials may be added to the iridium-containing catalyst composite to assist in the promotion of various types of hydrocarbon conversion reactions for which the catalyst might be employed (i.e., one or more promoter) (Yates, column 4, lines 43-46).

Claim 1, 3-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al, US 3937660 (Yates) in view of Benedict, US 4914249 A (Benedict).
Regarding claims 1, 4, 12 and 23, Yates discloses a regeneration of a sample of an iridium:platinum on alumina catalyst (i.e., hydrocarbon conversion catalyst or reforming catalyst; and also a multimetallic catalyst comprising platinum), wherein to prepare catalyst 3(B), fifty grams of catalyst 3(A) (i.e., 0.3% iridium, 0.3% platinum, by weight, on alumina catalyst) were charged to a furnace and heated in air at 760°C for 48 hours (Yates, Example 3 -column 11, lines 47-48 and column 12, lines 1-3); five grams of catalyst 3(B) (i.e., the catalyst 3(A) after heating from Example 3) were then charged to the adsorption apparatus, very much less carbon monoxide was found to be adsorbed, and the average metal particle size was found to be 300 Å (9 m2/gm) (Yates, column 12, lines 9-13), which reads upon the claimed limitation “providing an agglomerated reforming catalyst”.

Yates further discloses catalyst 3(A) is produced by: adding alumina to a solution containing both iridium and platinum salts, after removing the excess water, the catalyst is dried in air at 110°C for 16 hours then at 250°C for 3 hours (Yates, column 11, lines 45-61). Given that catalyst 3(A) is prepared by a series steps to obtain an effective catalyst, catalyst 3(A) reads upon an activated catalyst.
Alternatively, Yates further discloses this regeneration method is an improved technique for the regeneration or reactivation of supported iridium-containing hydrocarbon conversion catalysts that have been at least partially deactivated by the deposition of carbonaceous residue thereon. It therefore would have been obvious to a person of ordinary skill in the art to use iridium-containing hydrocarbon conversion catalysts (which necessarily would be activated for the catalysts to be used) that have been at least partially deactivated by the deposition of carbonaceous residue thereon in place of catalyst 3(A) for the regeneration experiment in Example 4 (Yates, column 13, Example 4).

Yates further discloses that 5 gram aliquot of catalyst 3(B), obtained from Example 3, was then charged to a Pyrex cell, treated by heating from room temperature to 500°C, in the presence of a flowing gas of composition 1% Cl2, 1% O2, 98% N2 and held at 500°C for 6 hours (Yates, Example 4 - column 13, lines 6-10), which reads upon (b) subjecting the agglomerated reforming catalyst to one or more oxychlorination conditions at least partially in a reactor configured to simulate a halogenation zone in a CCR reformer system, thereby to provide a re-dispersed reforming catalyst and (c) controlling the one or more oxychlorination conditions, wherein the one or more oxychlorination conditions is selected from the group consisting of time, temperature, catalyst chloride level and oxygen level.

Given Yates discloses the regeneration of the sample of an iridium-platinum on alumina catalyst in Examples 3 and 4 using small amount of samples, such as 5 gram aliquot of the catalyst 3(B) charged to the Pyrex cell, it is clear that the method in Examples 3 and 4 including the 5 gram aliquot of the catalyst 3(B) in the Pyrex cell, treated by heating from room temperature to 500°C, in the presence of a flowing gas of composition 1% Cl2, 1% O2, 98% N2 and held at 500°C for 6 hours, would necessarily be conducted in a small-scale reactor configured to simulate a halogenation zone in a continuous catalyst regeneration reformer system.

Yates further discloses examination by differential X-ray spectroscopy, by the method given in Example 3 (i.e., carbon monoxide adsorption), showed 5% the platinum in crystals larger than 50 Å (Yates, column 13, lines 10-13) which reads upon the claimed limitation “(d) measuring platinum dispersion on the re-dispersed reforming catalyst”.

The recitation in claim 1 “of evaluating platinum re-dispersion for an activated continuous catalyst regeneration (CCR) reformer system catalyst” in is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Yates disclose the method as presently claimed, it is clear that the method of Yates would be capable of performing the intended use, i.e. evaluating platinum re-dispersion for an activated continuous catalyst regeneration (CCR) reformer system catalyst, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Further regarding claim 1, it would have been obvious to one of ordinary skill in the art to predict platinum re-dispersion for a commercial scale process, including a CCR reformer system, responsive to the regeneration results from using 5 gm. catalyst in Yates (i.e., measurements from the small-scale reactor) and select a catalyst for use in a commercial scale process, including the CCR reformer system, responsive to the predicted platinum re-dispersion.

Further regarding claim 1, Yates does not explicitly disclose subjection the catalyst to steam deactivation for providing an agglomerated reforming catalyst.
With respect to the difference, Benedict discloses a process for dehydrogenation in the presence of a catalyst prepared by impregnating an alumina support with a platinum containing compound (Benedict, column 5, lines 27-46). Benedict further discloses the catalysts were subjected to 24 hours of ageing at a temperature of 800°C. and a pressure at 1 atmosphere, said ageing being in the presence of an atmosphere of air and steam (Benedict, column 14, Example VI, 1st paragraph).
Benedict specifically teaches that the catalysts were subjected to 24 hours of ageing at a temperature of 800°C. and a pressure at 1 atmosphere to accelerate the platinum agglomeration of the catalyst (emphasis added), said ageing being in the presence of an atmosphere of air and steam (Benedict, column 14, Example VI).
Benedict is analogous art as Benedict is drawn to a process using a catalyst prepared by impregnating an alumina support with a platinum containing compound.
In light of the motivation of treating catalysts in the presence of an atmosphere of air and steam at elevated temperature (i.e., steam deactivation), as taught by Benedict, it therefore would have been obvious to a person of ordinary skill in the art to use steam deactivation, in the method of Yates, in order to accelerate the platinum agglomeration of the catalyst, and thereby arrive at the claimed invention.

Regarding claim 3, as applied to claim 1, Yates does not explicitly disclose treating the agglomerated reforming catalyst with a chloride source for increasing platinum dispersion and subsequently loading the agglomerated reforming catalyst into the reactor”.
With respect to the difference, Yates discloses the naphtha reforming activity of the catalyst is enhanced markedly by the addition of a halogen moiety, particularly a chlorine or fluorine moiety, to the catalyst (column 4, lines 43-50); and the contacting of the catalyst with the halogen-containing gas is generally continued for a time sufficient to incorporate from 0.1 to 4.0 wt.%, preferably from 0.5 to 2.0 wt.%, additional halogen onto the catalyst (column 7, lines 8-12).
Without showing of unexpected results, it therefore would be obvious to a person of ordinary skill in the art to split the process of Yates, by first treating the agglomerated reforming catalyst with a chloride source to achieve a certain desirable chloride level and subsequently loading the agglomerated reforming catalyst into the small-scale reactor for additional treatment in chlorine and oxygen, instead of treating the agglomerated reforming catalyst with a chloride source after loading the agglomerated reforming catalyst into the small-scale reactor. In general, the transposition of process steps, or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes. Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats. (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486.	

The recitation in claim 3 of “for increasing platinum dispersion” in is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Yates disclose the method as presently claimed, it is clear that the method of Yates would be capable of performing the intended use, i.e. for increasing platinum dispersion, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 5, Yates further discloses reactivation of supported iridium containing hydrocarbon conversion catalyst (i.e., to provide higher catalytic activity) (Yates, column 1, line 68 and column 2, line 1).

Regarding claim 6, Yates does not explicitly disclose “to provide a higher unit yield”. However, it would be obvious to a person of ordinary skill in the art that when a catalyst is reactivated (Yates, column 1, line 68 and column 2, line 1), a higher unit yield is also expected, and thereby arrive at the claimed invention.

Regarding claim 7, Yates further discloses a typical preparation procedure includes contacting 100 grams of gamma alumina (in the form of 1/16 inch extrudates) with a solution containing both iridium and platinum salts (Yates, column 11, lines 49-52).

Regarding claim 8, as applied to claim 7, Yates further discloses additional materials may be added to the iridium-containing catalyst composite to assist in the promotion of various types of hydrocarbon conversion reactors for which the catalyst might be employed, for example, the naphtha reforming activity of the catalyst is enhanced markedly by the addition of a halogen moiety, particularly a chlorine or fluorine moiety, to the catalyst (Yates, column 4, lines 43-50).

Regarding claim 9, as applied to claim 7, Yates further discloses additional materials may be added to the iridium-containing catalyst composite to assist in the promotion of various types of hydrocarbon conversion reactions for which the catalyst might be employed (i.e., one or more promoter) (Yates, column 4, lines 43-46).

Regarding claims 10-11, Yates teaches the naphtha reforming activity of the catalyst is enhanced markedly by the addition of a halogen moiety, particularly e.g., a chlorine moiety (i.e., chloride), to the catalyst (Yates, column 4, lines 43-50); and the contacting of the catalyst with the halogen-containing gas is generally continued for a time sufficient to incorporate from 0.1 to 4.0 wt.%, preferably from 0.5 to 2.0 wt.%, additional halogen onto the catalyst (Yates, column 7, lines 8-12). The range of 0.5 to 2.0 wt.% of chloride encompasses the ranges required in Applicants’ claims 10-11.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Regarding claim 13, Yates further teaches the molar ratio of oxygen to elemental halogen in the treating gas should be maintained below about 10:1 (Yates, column 7, lines 37-30), and the halogen comprises from about 0.005 to 5% by volume of the gaseous mixture. With appropriate mathematic conversion, Yates teaches an oxygen level of 0.05 to 50%, which encompasses the range of the oxygen level required in Applicants’ claim 13.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The recitation in claim 13 of “to improve the platinum dispersion on the redispersed reforming catalyst” in is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Yates disclose the method as presently claimed, it is clear that the method of Yates would be capable of performing the intended use, i.e. to improve the platinum dispersion on the redispersed reforming catalyst, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 14, Yates further teaches it (i.e., iridium:platinum catalyst) was then treated by heating from room temperature to 500°C, in the presence of a flowing gas of composition 1% Cl2, 1% O2, 98% N2 and held at 500°C for 6 hours (Yates, column 13, lines 6-9).
It would have been obvious to one of ordinary skill in the art to reduce the time of the oxycholorination condition, including that presently claimed, to improve process efficiency, and thereby arrive at the claimed limitation. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.

Regarding claim 15, as applied to claim 1, while Yates does not explicitly teaches evaluating two or more sets of oxychlorination conditions (i.e. the time, the temperature or the oxygen level ), further comprising selecting the set of oxychlorination conditions associated with the highest platinum dispersion for use on a continuous catalyst regeneration reformer system, however, depending on the end use of the continuous catalyst regeneration reformer system, it would have been obvious to one of ordinary skill in the art to evaluate the oxychlorination conditions in order to choose the oxychlorination condition to achieve the desirable process objective, including the highest platinum dispersion for use on a continuous catalyst regeneration reformer system, and thereby arrive at the claimed invention.

Regarding claim 16, as applied to claim 1, while Yates does not explicitly teach performing the method set forth above on two or more different agglomerated reforming catalysts and selecting the re-dispersed reforming catalyst exhibiting the highest platinum dispersion to be used in the CCR reformer system, however, depending on the end use of the continuous catalyst regeneration reformer system, it would have been obvious to one of ordinary skill in the art to evaluate the different agglomerated reforming catalyst in order to select the re-dispersed reforming catalyst exhibiting the highest platinum dispersion to achieve the desirable process objective, and thereby arrive at the claimed invention.

Regarding claim 17, as applied to claim 16, while Yates does not explicitly teach implementing the re-dispersed reforming catalyst exhibiting the highest platinum dispersion in the CCR reformer system, however, depending on the end use of the continuous catalyst regeneration reformer system, it would have been obvious to one of ordinary skill in the art to evaluate the different agglomerated reforming catalyst in order to select the re-dispersed reforming catalyst exhibiting the highest platinum dispersion and to implement the re-dispersed reforming catalyst exhibiting the highest dispersion to achieve the desirable process objective, and thereby arrive at the claimed invention.

Regarding claim 18, as applied to claim 16, Yates further discloses additional materials may be added to the iridium-containing catalyst composite to assist in the promotion of various types of hydrocarbon conversion reactions for which the catalyst might be employed (i.e., one or more promoter) (Yates, column 4, lines 43-46).


Claims 1, 4-7, 12-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fung, EP 0142352 A2 (Fung) in view of Benedict.
Regarding claims 1, 12-14, Fung discloses a method of regenerating and enhancing the dispersion of moderately or severely deactivated reforming catalysts consisting of one or more Group VIII noble metals supported on zeolites, preferably a catalyst consisting of platinum on potassium-exchanged zeolite L (Fung, page 1, 1st paragraph).
Fung further discloses that it has now been found that deactivated reforming catalysts may be effectively regenerated to enhance their catalytic activity and activity maintenance properties by a process whereby coke deposits are removed from the catalyst, the dispersion of the metal is enhanced by an oxychlorination procedure (Fung, page 3, 3rd paragraph).

Fung further discloses this step (i.e., oxychlorination procedure) can proceed in a manner such as: (i) the catalyst is oxychlorinated (dispersion of the noble metal) by heating the catalyst at a temperature of from about 400 to 530°C for up to 10 hours in the presence of a gaseous stream comprising from 0 to 10% by volume water and a source of chlorine in the presence of oxygen (Fung, page 5, 2nd paragraph), which reads upon (b) subjecting the agglomerated reforming catalyst to one or more oxychlorination conditions at least partially in a reactor configured to simulate a halogenation zone in a CCR reformer system, thereby to provide a re-dispersed reforming catalyst; (c) controlling the one or more oxychlorination conditions, wherein the one or more oxychlorination conditions is selected from the group consisting of time, temperature, catalyst chloride level and oxygen level.
Fung further discloses this step (i.e., oxychlorination procedure) can also proceed in a manner such as dry oxychlorination, at 510°C, with a gas composition of 9.4% O2, 0.3%HCl, with a duration time of 2.5 hours (Fung, page 39, Example 2).

Fung further discloses in Example 1, electron microscopy measurements after wet oxychlorination step to indicate > 90% of Pt <7Å (Fung, page 37, lines 15-16), which reads upon (d) measuring platinum dispersion on the re-dispersed reforming catalyst.

Fung further discloses in Regeneration of Deactivated Catalyst, a total of 6.2 g of catalyst was charged in a reactor (Fung, page 37, 1st paragraph). Given that Fung uses a small quantity of catalyst, the reactor would necessarily be a small-scale reactor.

Further regarding claim 1, it would have been obvious to one of ordinary skill in the art to predict platinum re-dispersion for a commercial scale process, including a CCR reformer system, responsive to the regeneration results from using 6.2 g catalyst in Fung (i.e., measurements from the small-scale reactor) and select a catalyst for use in a commercial scale process, including the CCR reformer system, responsive to the predicted platinum re-dispersion.

Further regarding claim 1, Fung further discloses that this catalyst was then deactivated (i..e, the catalyst was activated prior being deactivated) in a reactor during a light naphtha aromatization run for about 350 hours; and Figure 2, representing an electron micrograph of catalyst A, shows that 90% of the Pt was dispersed in the form of particles measured to have a diameter of about 12Å and 10% having a diameter less than about 7Å (Fung, page 26, bottom paragraph). Fung does not explicitly disclose subjection the catalyst to steam deactivation for providing an agglomerated reforming catalyst.
With respect to the difference, Benedict discloses a process for dehydrogenation in the presence of a catalyst prepared by impregnating an alumina support with a platinum containing compound (Benedict, column 5, lines 27-46). Benedict further discloses the catalysts were subjected to 24 hours of ageing at a temperature of 800°C. and a pressure at 1 atmosphere, said ageing being in the presence of an atmosphere of air and steam (Benedict, column 14, Example VI, 1st paragraph).
Benedict specifically teaches that the catalysts were subjected to 24 hours of ageing at a temperature of 800°C. and a pressure at 1 atmosphere to accelerate the platinum agglomeration of the catalyst (emphasis added), said ageing being in the presence of an atmosphere of air and steam (Benedict, column 14, Example VI).
Benedict is analogous art as Benedict is drawn to a process using a catalyst prepared by impregnating an alumina support with a platinum containing compound.
In light of the motivation of treating catalysts in the presence of an atmosphere of air and steam at elevated temperature (i.e., steam deactivation), as taught by Benedict, it therefore would have been obvious to a person of ordinary skill in the art to use steam deactivation, in the deactivation of catalyst of Fung, in order to accelerate the platinum agglomeration of the catalyst, and thereby arrive at the claimed invention.

Regarding claim 4, as applied to claim 1, Fung further discloses the catalyst is oxychlorinated (dispersion of the noble metal) by heating at a temperature of from about 400 to 530°C, preferably 480-520°C, for up to 10 hours, preferably 1 to 3 hours, in the presence of a gaseous stream comprising from 0 to 10% by volume water, preferably 0.5 to 5%, more preferably 1 to 3% (Fung, page 29, bottom paragraph), which reads upon comprising adjusting the one or more oxychlorination conditions in step (c) to increase the platinum dispersion.

Regarding claim 5, as applied to claim 1, Fung further discloses deactivated reforming catalysts may be effectively regenerated to enhance their catalytic activity and activity maintenance (i.e., to provide higher catalytic activity) (Fung, page 4, 3rd paragraph).

Regarding claim 6, as applied to claim 1, Fung further discloses the improvement in activity maintenance is manifested by the preferred catalysts of this invention in that they all provide a benzene yield of 7 weight percent after 24 hours on oil in the ECAT test (i.e., a higher unit yield) (Fung, page 15, 1st paragraph).

Regarding claim 7, as applied to claim 1, Fung further discloses the loaded potassium exchanged zeolite L (i.e., a porous carrier), containing 0.6% Pt by weight, was dried, tableted, crushed, screened to 20/40 mesh (Fung, page 36, 2nd paragraph).

Regarding claim 15, as applied to claim 1, while Fung does not explicitly teaches evaluating two or more sets of oxychlorination conditions (i.e. the time, the temperature or the oxygen level ), further comprising selecting the set of oxychlorination conditions associated with the highest platinum dispersion for use on a continuous catalyst regeneration reformer system, however, depending on the end use of the continuous catalyst regeneration reformer system, it would have been obvious to one of ordinary skill in the art to evaluate the oxychlorination conditions in order to choose the oxychlorination condition to achieve the desirable process objective, including the highest platinum dispersion for use on a continuous catalyst regeneration reformer system, and thereby arrive at the claimed invention.

Regarding claim 16, as applied to claim 1, while Fung does not explicitly teach performing the method set forth above on two or more different agglomerated reforming catalysts and selecting the re-dispersed reforming catalyst exhibiting the highest platinum dispersion to be used in the CCR reformer system, however, depending on the end use of the continuous catalyst regeneration reformer system, it would have been obvious to one of ordinary skill in the art to evaluate the different agglomerated reforming catalyst in order to select the re-dispersed reforming catalyst exhibiting the highest platinum dispersion to achieve the desirable process objective, and thereby arrive at the claimed invention.

Regarding claim 17, as applied to claim 1, as applied to claim 16, while Fung does not explicitly teach implementing the re-dispersed reforming catalyst exhibiting the highest platinum dispersion in the CCR reformer system, however, depending on the end use of the continuous catalyst regeneration reformer system, it would have been obvious to one of ordinary skill in the art to evaluate the different agglomerated reforming catalyst in order to select the re-dispersed reforming catalyst exhibiting the highest platinum dispersion and to implement the re-dispersed reforming catalyst exhibiting the highest platinum dispersion to achieve the desirable process objective, and thereby arrive at the claimed invention.


Regarding claim 23, as applied to claim 1, Fung discloses a method of regenerating and enhancing the dispersion of moderately or severely deactivated reforming catalysts (i.e., a reforming catalyst can also be used as a continuous catalyst regeneration reformer system catalyst) consisting of one or more Group VIII noble metals supported on zeolites, preferably a catalyst consisting of platinum on potassium-exchanged zeolite L (Fung, page 1, 1st paragraph). Given that Fung discloses the catalysts consist of more Group VIII noble metals (i.e., multimetallic catalyst) and platinum as the noble metal, it therefore would have been obvious a person of ordinary skill in the art to select catalyst consist of more Group VIII noble metals, and platinum being one of the Group VIII noble metals, and thereby arrive at the claimed invention. 

Response to Arguments
In response to the amended claims, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. However, the amended necessitates a new set of claim objections and 35 U.S.C. 112(b) rejections as set forth above.

Upon consideration of applicant’s remark on 35 U.S.C. 112(a) rejection in Office Action mailed 05/23/2022, specifically the remark “for catalyst activity to occur, the catalyst is first activated. As such a person of ordinary skill would know that to make full use of catalyst activity, the catalyst is active” (Remark, p. 7) is found convincing. Therefore, the 35 U.S.C. 112(a) rejection is withdrawn from the record.  

Applicant primarily argues:
“Applicant respectfully notes that the cited (and supporting) portion of Yates does not disclose expressly or inherently at least the above-noted subject matter recited in independent claim 1.”

Remarks, p. 10

The Examiner respectfully traverses as follows:
Firstly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Yates does not expressly teach the entirety of claim 1. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Yates does not disclose the entire claimed invention. Rather, Ebner is relied upon to teach claimed elements missing from Yates, with proper motivation to combine, namely, to achieve highly agglomerated reforming catalyst with lower surface area. See p. 7-8 of the Office Action mailed 09/08/2022.
Secondly, Yates in view of Ebner teaches the claimed limitations of the presently amended claim 1, as set forth above in p. 5-9, absent evidence to the contrary. 


Applicant further argues:
“In addition to the previously noted shortcomings, Yates also fails to disclose at least simulating a halogenation zone in a CCR reformer system by use of a small-scale reactor, and predicting platinum re-dispersion for a CCR reformer system responsive to the simulation measurements in the small-scale reactor. Instead, Yates discloses a method for regenerating a catalyst in regular-sized reactor. In other words, independent claim 1 predicts measurements through simulation, while Yates obtains measurements through authentic reactions.”

Remarks, p. 10

The Examiner respectfully traverses as follows:
Given Yates discloses the regeneration of the sample of an iridium-platinum on alumina catalyst in Examples 3 and 4 using small amount of samples, such as 5 gram aliquot of the catalyst 3(B) charged to the Pyrex cell, it is clear that the method in Examples 3 and 4 including the 5 gram aliquot of the catalyst 3(B) in the Pyrex cell, treated by heating from room temperature to 500°C, in the presence of a flowing gas of composition 1% Cl2, 1% O2, 98% N2 and held at 500°C for 6 hours, would necessarily be conducted in a small-scale reactor configured to simulate a halogenation zone in a continuous catalyst regeneration reformer system, as set forth in p. 6 of Office Action mailed 05/23/2022.

Applicant further argues:
“Regarding Ebner, Applicant has already pointed out the deficiencies in the rejections based on Yates. The Office Action points to nothing in Ebner that cures the deficiencies.”

Remarks, p. 10

The Examiner respectfully traverses as follows:
Firstly, the remark regarding the deficiencies in the rejections base don Yates was unpersuasive, as set forth above.
Secondly, it is noted that while Ebner does not disclose all the features of the present claimed invention, Ebner is used as teaching reference, namely steam deactivation, in order to achieve highly agglomerated reforming catalyst with lower surface area, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.


Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732